Citation Nr: 1118248	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-30 622	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral foot condition.

2.  Entitlement to service connection for a back condition, including as secondary to the bilateral foot condition.

3.  Entitlement to service connection for a leg condition, including as secondary to the bilateral foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Navy from June 15, 1972, to September 25, 1972, and from December 1, 1972, to January 18, 1973.

This appeal to the Board of Veterans' Appeals (Board) is from August 2006 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

An October 1988 RO decision initially considered and denied the Veteran's claim for service connection for a bilateral foot and ankle condition.  And that decision considered his service treatment records (STRs), as evident from the RO's reference to his service records (SR's) showing he was seen in podiatry one week after entering service with a complaint of painful feet and ankles, particularly on the left, for which he was given arch supports.  The RO also acknowledged, again, based on information in his SR's, that in September 1972 he went absent without leave (AWOL) and eventually was listed as a deserter.  He also had had a VA examination since service, during which he had recounted a lifelong history of foot and ankle pain, and he had denied sustaining any trauma to his feet during his relatively brief period of service.  As well, he had undergone surgery since service, in 1974, to treat a hammer toe deformity, such that he now had full range of motion, though his feet had extensive calluses and surgical deformities.  The RO therefore concluded he had a bilateral foot/ankle condition prior to beginning his military service that was not aggravated during or by his service beyond the condition's natural or normal progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The RO sent the Veteran a letter in November 1988 notifying him of that initial decision denying this claim and apprising him of his procedural and appellate rights in the event he elected to appeal that decision to the Board.  He did not appeal that decision, however, so it is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in May 2005.  In August 2006, the RO made a Formal Finding of the Unavailability of his Service Records and, as a consequence, adjudicated his claim on its underlying merits as though there was not a prior final and binding denial of this claim.  See 38 C.F.R. § 3.156(c), indicating to readjudicate the claim on this de novo basis, without first considering whether there is new and material evidence to reopen the claim, but only if the STRs were not available or reviewed in the prior adjudication of the claim and then later obtained.  See also Vigil v. Peake, 22 Vet. App. 63 (2008).  The Veteran submitted a Notice of Disagreement (NOD) in September 2006, in response, and in October 2006 the RO apparently realize its error and provided him another Veterans Claims Assistance Act (VCAA) notice letter indicating this claim had been previously adjudicated and denied in 1988 and, therefore, he needed new and material evidence to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That letter also indicated what would constitute new and material evidence and explained that this claim was previously denied in 1988 because the RO had determined this condition pre-existed his military service and was not aggravated beyond its normal progression during his service.  Therefore, the RO added, the additional evidence he submitted needed to relate to this fact.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to benefits that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

But even after subsequently obtaining and even reconsidering his STRs, when providing the Veteran a Statement of the Case (SOC) in August 2007 the RO immediately proceeded to readjudicate his claim on its underlying merits, i.e., on de novo basis, without first considering whether there was new and material evidence to reopen his claim.  The SOC only list, for example, the closing of an appeal for failing to respond to an SOC (38 C.F.R. § 19.32) and the finality of decisions (38 C.F.R. § 3.104) in reference to claims that have been previously considered, denied, and not appealed.  There was no discussion of whether there was the required new and material evidence to reopen the previously denied claim in this particular instance, rather, as mentioned, just an immediate de novo review.

This initial determination of whether there is new and material evidence, however, affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  If there is no new and material evidence, that is where the analysis ends, and what the RO may have determined is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Absent a collateral attack, such as by showing that earlier October 1988 decision involved clear and unmistakable error (CUE), it is presumed to be final and binding on the Veteran based on the evidence then of record.  Events occurring after that decision, with the exception of locating previously unconsidered STRs, would not vitiate the finality of that earlier decision.  And, as mentioned, this is not a situation here where the initial decision did not have the benefit of all of the STRs; it clearly did have these records in the file at the time of that earlier decision, so the RO's inability to obtain them when more recently readjudicating the claim in August 2006 is not reason to not require new and material evidence, especially since the STRs subsequently were obtained and again considered before issuing the August 2007 SOC.  Thus, that SOC should have first determined whether there was new and material evidence to reopen this claim, and it did not make this threshold preliminary determination.  Because it did not, and there is a possibility of the Board prejudicing the Veteran by considering this preliminary issue in the first instance, he must be provided a supplemental SOC (SSOC) on this preliminary issue and given an opportunity to submit evidence and/or argument in response as to why there is new and material evidence to reopen this claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (considering the alternative scenario where the Board reopens a claim but the RO did not, noting a remand is required unless there is a waiver from the appellant or no prejudice would result from the Board's immediate adjudication of the claim).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the Board finds that the April 2007 VA examination is inadequate to answer the question of whether the Veteran's pre-existing condition was aggravated by his military service beyond its natural progression.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes conducting a thorough and comprehensive medical examination.  See Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  But, ordinarily, VA is not required to provide an examination for a medical nexus opinion unless and until there is new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii).  Once VA undertakes the effort to provide an examination for a service-connection claim, however, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


The April 2007 examiner was asked to determine whether the Veteran's current foot disorders were related to his complaint of left foot and ankle pain and swelling in service.  While this examiner indicated the Veteran's complaint of foot pain in service and his current condition are the same, she indicated the foot deformities pre-existed service and were noted on his entrance examination.  She also indicated the Veteran has ongoing foot disorders that appear to be from his underlying foot deformities.  But she was not asked and, therefore, did not answer the more important question of whether the Veteran's relatively brief period of service made his pre-existing foot deformities chronically, i.e., permanently worse beyond their natural progression.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If, as here, a pre-existing condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran manages to show a chronic worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  See also 38 C.F.R. § 3.303(c) indicating that, in regards to pre-service disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.  

Here, during his June 14, 1972, military entrance examination, the Veteran indicated that he had experienced foot trouble.  The examiner described the Veteran's feet as "abnormal" and observed a moderate hammertoe deformity of the left foot, though asymptomatic, and a left ankle scar.  There are three other records from his service regarding the evaluation and treatment for his feet.  A June 21, 1972, record states "Podiatry-feet biplanar type correction due to painful calluses."  A June 23, 1972, record indicates "NIMITL c/o and supports hurting ankles.  To MO for evaluation."  And a June 26, 1972, record indicates pain and swelling left foot and ankle, X-ray to rule out pathology.  During his January 1973 separation examination, the Veteran indicated he had had "ear, nose, or throat trouble,"  "severe tooth or gum trouble," and "cramps in [his] legs" but did not indicate "foot trouble" as he earlier had during his military entrance examination.  The examiner merely observed a left foot scar.

The April 1978 Review of Discharge references a record of a visit to sick bay on June 25, 1972, for pain and swelling in the left foot and ankle.  The October 1988 rating decision references a STR indicating the Veteran was seen in Podiatry one week after entering service with a complaint of painful feet and ankles, particularly on the left, for which he was given arch supports.

A medical opinion therefore is needed to determine whether the Veteran's military service aggravated his foot deformities beyond their natural progression.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

And as the claims for leg and back conditions are predicated on being secondary to the foot conditions (see 38 C.F.R. § 3.310(a) and (b)), the adjudication of these other claims must be deferred pending proper development and adjudication of the claim concerning the feet.  That is to say, these other claims are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning a claim cannot be rendered until a decision regarding the other).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994), collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Schedule the Veteran for another VA examination to answer the question whether his pre-existing foot deformities were aggravated beyond their natural progression by his active duty military service from June 15 to September 25, 1972, and from December 1, 1972, to January 18, 1973.

2. Then consider whether there is new and material evidence to reopen this previously denied, unappealed, claim for service connection for a bilateral foot condition.  The RO/AMC must make this threshold preliminary determination, and only if there is new and material evidence will it be permissible to adjudicate this claim on its underlying merits (de novo).  And since the remaining claims for service connection for bag and leg conditions are predicated on the notion they are secondary to the bilateral foot condition, reconsider, as well, these other claims.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit written or other argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


